Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147119(17)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 147119
  v                                                                 COA: 314842
                                                                    Saginaw CC: 10-034800-FH
  ARMANTAYE DAISUAN BULLOCK,
             Defendant-Appellant.
  ______________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on October 18, 2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 24, 2013
                                                                               Clerk